            Case 1:20-cv-00922-RA Document 8 Filed 04/29/20 Page 1 of 1



 UNITED STATES DISTRICT COURT                                       USDC-SDNY
                                                                    DOCUMENT
 SOUTHERN DISTRICT OF NEW YORK
                                                                    ELECTRONICALLY FILED
                                                                    DOC#:
 ERIC ROGERS,                                                       DATE FILED: 4/29/2020
                              Plaintiff,

                        v.                                             20-CV-922 (RA)

 S.L.P. MANAGEMENT INC., doing business                                     ORDER
 as SLAUGHTERED LAMB; A.B. ILIBASSI
 REALTY COMPANY, L.P.,

                             Defendants.

 RONNIE ABRAMS, United States District Judge:

         Plaintiff filed this action on February 3, 2020 and an affidavit of service on March 6,

 2020, which provided that Plaintiff had served Defendants on February 25, 2020. Dkt. 1, 6, 7.

 To date, however, Defendants have not appeared nor responded to the complaint. In addition,

 the parties have not yet responded to the Court’s February 7, 2020 Order, requiring them to

 submit a joint letter requesting that the Court either (1) refer the case to mediation or a magistrate

 judge, or (2) schedule an initial status conference, which may take place over the phone in light

 of COVID-19. Dkt. 5.

         Accordingly, if Plaintiff intends to move for a default judgment against Defendants, he

 shall do so no later than June 1, 2020 in accordance with the Court’s individual rules

 (https://nysd.uscourts.gov/sites/default/files/practice_documents/Judge%20Abrams%20-

 %20Individual%20Rules%20of%20Practice%20in%20Civil%20Cases.pdf).

 SO ORDERED.

Dated:    April 29, 2020
          New York, New York

                                                   RONNIE ABRAMS
                                                   United States District Judge
